—Order, Supreme Court, New York County (Jane Solomon, J.), entered November 18, 1999, which, in an action for legal malpractice, granted defendant law firm’s motion to dismiss the complaint for failure to state a cause of action, and denied plaintiffs’ cross motion to *641amend the complaint so as to add an additional occurrence of malpractice, affirmed, without costs.
Plaintiffs allege that they signed a modification to a CPLR 3215 (i) (1) stipulation of settlement without having fully read it because defendant, their attorney, advised them that the original stipulation contained typographical errors that needed correction. In fact, plaintiffs allege, the modified stipulation contained detrimental substantive changes they had not authorized, including, in particular, a substantial reduction in the amount of the judgment to be entered on default. This claim of malpractice, based on defendant’s alleged misstatement that only typographical errors were being corrected, was properly dismissed by the IAS Court on the ground that even if such misstatement were made, plaintiffs would have “immediately ascertain [ed] ” the substantive nature of the changes being made had they read the modified stipulation and failed to offer a valid excuse for not having done so (see, Beattie v Brown & Wood, 243 AD2d 395). Plaintiffs’ proposed new cause of action, which alleges defendant’s malpractice in failing to file a certain confession of judgment, is flatly contradicted by the modified stipulation, which does not provide for the filing of such confession, and does provide for its satisfaction by a certain payment that plaintiffs admit was made, and therefore was properly rejected. We have considered plaintiffs’ other arguments and find them unavailing. Concur — Tom, Andrias and Saxe, JJ. ,